Syllabus by
ROBINSON, J
STATE
(540 P2) The provisions of Article XVIII of the Constitution of Ohio do not deprive the state of any sovereignty over municipalities in respect to sanitation for the promotion or preservation of the public health which it elects to exercise by general laws.
The holdings of this court in the case of State Board of Health v. Greenville, 86 Ohio St., 1, are as applicable to municipalities since the adoption of Article XVIII as they were before the adoption of that article, and will be adhered to.
The report of an investigation required by Section 1249, General Code, is competent evidence at a hearing provided for in Section 1250, General Code, but is not conclusive, and the persons" securing the data and compiling, the report are subject to cross-examination land impeachment.
Marshall, CJ, Kinkade, Jones, Matthias, Day and Allen, JJ, concur.